Citation Nr: 0820528	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  06-32 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable rating for irritable 
bowel syndrome.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to May 
2005.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Atlanta, Georgia.




FINDING OF FACT

Throughout the entire period of the claim, the veteran has 
subjective complaints of diarrhea and lower abdominal pain; 
objective findings include hyperactive bowel sounds and 
generalized tenderness.


CONCLUSION OF LAW

Throughout the entire period of the claim, the criteria for a 
30 percent rating, but no more, for irritable bowel syndrome 
have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.20, 4.114, Diagnostic Code (DC) 7319 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION


Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

When considering rating for the abdomen, a single rating will 
be assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher rating where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.114. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Moreover, an appeal from an initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Throughout the entire period of the claim, the veteran's 
irritable bowel syndrome has been evaluated at a 10 percent 
rating pursuant to DC 7319.  In order to warrant the next-
higher 30 percent, the evidence must show severe irritable 
colon syndrome, with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114. 

After a review of all of the evidence of record, the Board 
finds that, throughout the entire period of the claim, the 
evidence of record shows that the veteran's irritable bowel 
syndrome has been manifested by diarrhea and lower abdominal 
pain consistent with diarrhea with more or less constant 
abdominal distress warranting a 30 percent rating.  

Specifically, a VA examination in July 2005 noted the 
veteran's complaints of diarrhea multiple times a day and 
abdominal cramping.  Objectively, the examiner confirmed his 
current diagnosis of irritable bowel syndrome and noted 
hyperactive bowel sounds and generalized tenderness mostly 
over the lower abdomen.  

The Board finds that the reported symptoms and findings of 
the July 2005 VA examination are representative of the 
veteran's disability throughout the entire period of the 
claim.  VA treatment reports are positive for chronic 
diarrhea and recurrent abdominal cramping and pain.  

For example, May 2003 treatment reports demonstrate similar 
findings of severe diarrhea multiple times a day and 
recurrent cramping.  The 2005 VA examination's findings of 
chronic diarrhea and abdominal pain are also consistent with 
the veteran's previous medical history as reflected by 
service treatment records.  

There is no reason to assume that the disability 
substantially decreased or increased in severity on the date 
of the July 2005 VA examination.  Indeed, the veteran's 
October 2006 statement indicated that the symptoms of 
excessive diarrhea were still present.  The Board recognizes 
that he is competent to report the symptomatology he 
experienced as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  

Because the evidence reflects the presence of diarrhea and 
abdominal distress (recurrent cramping and lower abdominal 
pain), as shown in the July 2005 examination and previous VA 
treatment records, the Board finds that throughout the entire 
period of the claim his symptoms more nearly approximate 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress, indicative of a 30 
percent rating under DC 7319.  

The Board notes that a 30 percent rating is the maximum 
rating authorized under this provision.  38 C.F.R. § 4.114.  
Moreover, the veteran has asserted that he meets the criteria 
for a 30 percent rating.  As such, this decision is 
considered a full grant of the benefit requested.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  


ORDER

Throughout the entire period of the claim, a 30 percent 
rating, but no more, for irritable bowel syndrome is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


